

116 HRES 570 IH: Commemorating the 20th anniversary of the Centers for Disease Control and Prevention’s Racial and Ethnic Approaches to Community Health (REACH) program.
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 570IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mrs. Watson Coleman (for herself, Ms. Lee of California, Ms. Judy Chu of California, Ms. Roybal-Allard, Ms. Kelly of Illinois, Mr. Cole, Mr. Castro of Texas, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCommemorating the 20th anniversary of the Centers for Disease Control and Prevention’s Racial and
			 Ethnic Approaches to Community Health (REACH) program.
	
 Whereas racial and ethnic minorities face strikingly high rates of racial and ethnic disparities in chronic disease rates and other health and safety outcomes;
 Whereas, in September of 1999, Surgeon General David Satcher announced the first grants under the Racial and Ethnic Approaches to Community Health program, known as REACH, funding 32 community coalitions in 18 States;
 Whereas REACH, created on the principle of community-based participatory approaches, has provided the most impacted communities with the necessary resources and tools to address racial and ethnic disparities in chronic health conditions for the last 20 years;
 Whereas REACH has been the Centers for Disease Control and Prevention’s (CDC) cornerstone effort to directly fund community-based projects to address health disparities since 1999 and is today one of the only CDC programs specifically dedicated to addressing racial and ethnic health disparities in urban, rural, and Tribal communities;
 Whereas the REACH program’s model of robust community engagement and multisector representation in all aspects of program planning, development, and implementation has proved to be very successful in mobilizing efforts in communities with the greatest disease burden to address their health issues and priorities;
 Whereas REACH grantees have partnered with key stakeholders in local communities to work on eliminating health disparities that leave so many Asian Americans, Native Hawaiians and Pacific Islanders, African Americans, American Indians and Alaska Natives, and Hispanic Americans living sicker and dying younger than they should; and
 Whereas under the most recently concluded cohort of REACH grantees, funded from 2014 to 2018, 2,700,000 people gained better access to healthy food and beverages, 650,000 people benefited from tobacco-free interventions, 1,300,000 had increased opportunities to be physically active, and 750,000 people had better access to community-clinical linkages: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 20th anniversary of the Racial and Ethnic Approaches to Community Health (REACH) program;
 (2)commits to protecting and expanding investments to address racial and ethnic health disparities that communities of color face; and
 (3)urges Federal agencies to further build on the great community-driven work of REACH grantees to address disparities in chronic health among racial and ethnic minorities.
			